Exhibit 10.6

 

CERTIFICATE OF RESOLUTIONS

 

                I, Joseph M. Joyce, the Assistant Secretary of Best Buy Co.,
Inc., a Minnesota corporation, do hereby certify that the following resolutions
were duly adopted by the Compensation and Human Resources Committee of the Board
of Directors of this corporation at a meeting held on April 14, 2003, and that
said resolutions are still in full force and effect:

 

                WHEREAS, the Compensation and Human Resources Committee of the
Board of Directors of the corporation (the “Committee”) is responsible for the
review and approval of incentive plans applicable to the corporation’s
employees, including senior executives; and

 

                WHEREAS, since April 1999, senior executives of the corporation
have received incentive compensation under the corporation’s EVA Incentive
Program; and

 

                WHEREAS, management recommends that starting in fiscal year
2004, senior executives earn incentive compensation under a new short-term
incentive plan; and

 

                WHEREAS, the Committee approves management’s recommendation;

 

                RESOLVED, that effective March 2, 2003, the corporation adopts
the Best Buy Short-Term Incentive Plan (the “Plan”) containing the
specifications set forth in Exhibit A.

 

                FURTHER RESOLVED, that commencing with fiscal year 2004, senior
officers of the corporation, excluding the Chief Executive Officer and Chief
Operating Officer, will cease to participate in the EVA Incentive Program and
will instead be entitled to participate in the Plan.

 

Dated:  May 28, 2003.

 

 

 

 

/s/ Joseph M. Joyce

 

 

Joseph M. Joyce

 

 

Assistant Secretary

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FY04 Short-Term Incentive Plan:

 

                                   

 

 

Funding Gate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enterprise or
Business Unit
Performance

 

X

 

Team
Performance

 

X

 

Individual
Performance

 

=

 

Bonus
Multiplier

 

 

 

 

 

 

 

 

 

 

 

 

[max.2.00]

 

 

Features of Proposed Plan Applicable to Officers (Vice Presidents and Above)

 

·         3 elements for 3 performance levels — Enterprise (or Business Unit),
Team, and Individual — each weighted equally

·         The product of the performance “scores” for each element is multiplied
against the others to produce an overall incentive multiplier (multiplicative
vs. additive formula)

·         Enterprise or Business Unit EVA Performance sets the initial “funding”

·         Team and or Individual Performance can increase or decrease the
multiplier

·         Team Performance is the average score of  2-4 Team-specific financial,
operational and customer metrics

·         Individual Performance is scored by an overall performance rating
derived from a newly created performance appraisal process

·         The incentive  is capped at 2 times the incentive target (% of base
salary)

 

INCENTIVE OPPORTUNITY

 

EVA Performance Against Plan

 

Incentive Earned
(% of Target)

64%

 

0%

70%

 

17% - 43%

75%

 

28% - 72%

80%

 

39% - 100%

85%

 

39% - 100%

90%

 

39% - 100%

95%

 

45% - 115%

97%

 

50% - 130%

100%

 

56% - 144%

102%

 

56% - 144%

105%

 

62% - 158%

110%

 

67% - 173%

115%

 

73% - 187%

120%

 

78% - 200%

125%

 

78% - 200%

130%

 

78% - 200%

136%

 

78% - 200%

140%

 

78% - 200%

145%

 

78% - 200%

150%

 

78% - 200%

 

 

 

 

--------------------------------------------------------------------------------